EXHIBIT 10.13
MUTUALFIRST  FINANCIAL, INC. 2008 STOCK OPTION AND INCENTIVE PLAN



--------------------------------------------------------------------------------


 
MUTUALFIRST FINANCIAL, INC.


2008 STOCK OPTION AND INCENTIVE PLAN



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

 
Page
   
ARTICLE I PURPOSE
3
   
Section 1.1           General purpose of the plan.
3
   
ARTICLE II DEFINITIONS
3
   
ARTICLE III AVAILABLE SHARES
6
   
Section 3.1           Shares available under the plan.
6
Section 3.2           Maximum awards.
6
Section 3.3           Lapsed awards.
6
   
ARTICLE IV ADMINISTRATION
6
   
Section 4.1           Committee.
6
Section 4.2           Committee powers.
7
   
ARTICLE V STOCK OPTIONS
7
   
Section 5.1           Grant of options.
7
Section 5.2           Size of option.
8
Section 5.3           Exercise price.
8
Section 5.4           Exercise period.
8
Section 5.5           Vesting date.
8
Section 5.6           Additional restrictions on incentive stock options.
9
Section 5.7           Method of exercise.
9
Section 5.8           Limitations on options.
10
Section 5.9           Prohibition against option repricing.
11
   
ARTICLE VI STOCK APPRECIATION RIGHTS
11
   
Section 6.1           Grant of stock appreciation rights.
11
Section 6.2           Size of stock appreciation right.
12
Section 6.3           Exercise price.
12
Section 6.4           Exercise period.
12
Section 6.5           Vesting date.
13
Section 6.6           Method of exercise.
13
Section 6.7           Limitations on stock appreciation rights.
14
Section 6.8           Prohibition against stock appreciation right repricing.
15
   
ARTICLE VII SPECIAL TAX PROVISION
15
   
Section 7.1           Tax withholding rights.
15
   
ARTICLE VIII AMENDMENT AND TERMINATION
15
   
Section 8.1           Termination
15
Section 8.2           Amendment.
15
Section 8.3           Adjustments for changes in capitalization.
15
   
ARTICLE IX MISCELLANEOUS
16
   
Section 9.1           Status as an employee benefit plan.
16
Section 9.2          No right to continued service
16
Section 9.3           Construction of language.
16
Section 9.4           Governing law.
17
Section 9.5           Headings.
17
Section 9.6           Non-alienation of benefits.
17
Section 9.7           Notices.
17
Section 9.8           Approval of stockholders.
17




--------------------------------------------------------------------------------


 
MutualFirst Financial, Inc.
2008 Stock Option and Incentive Plan
ARTICLE I
PURPOSE
 
Section 1.1          General Purpose of the Plan.
 
The purpose of the Plan is to promote the long-term growth and profitability of
MutualFirst Financial, Inc., to provide directors, advisory directors, officers
and employees of MutualFirst Financial, Inc. and its affiliates with an
incentive to achieve corporate objectives, to attract and retain individuals of
outstanding competence and to provide such individuals with an equity interest
in MutualFirst Financial, Inc.
 
ARTICLE II
DEFINITIONS
 
The following definitions shall apply for the purposes of this Plan, unless a
different meaning is plainly indicated by the context:
 
Affiliate means any "parent corporation" or "subsidiary corporation" of the
Company, as those terms are defined in Sections 424(e) and (f) respectively, of
the Code.
 
Award means the grant by the Committee of an Incentive Stock Option, a
Non-Qualified Stock Option or a Stock Appreciation Right.
 
Award Agreement means a written instrument evidencing an Award under the Plan
and establishing the terms and conditions thereof.
 
Beneficiary means the Person designated by a Participant to have the right to
exercise any Options or Stock Appreciation Rights granted to such Participant
that are exercisable, following the Participant's death.
 
Board means the Board of Directors of MutualFirst Financial, Inc. and any
successor thereto.
 
Change in Control means any of the following events:
(a)           any third person, including a "group" as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, becomes the beneficial owner of
shares of the Company with respect to which 25% or more of the total number of
votes for the election of the Board may be cast;
 
(b)           as a result of, or in connection with, any cash tender offer,
merger or other business combination, sale of assets or contested election, or
combination of the foregoing, the persons who were directors of the Company
shall cease to constitute a majority of the Board;
 
(c)           the stockholders of the Company approve an agreement providing
either for a transaction in which the Company will cease to be an independent
publicly owned corporation or for a sale or other disposition of all or
substantially all the assets of the Company; or
 
(d)           a tender offer or exchange offer for 25% or more of the total
outstanding Shares of the Company is commenced (other than such an offer by the
Company).
 

--------------------------------------------------------------------------------


 
Code means the Internal Revenue Code of 1986, as amended from time to time.
 
Committee means the Committee described in Article IV.
 
Company means MutualFirst Financial, Inc., a Maryland corporation, and any
successor thereto.
 
Disability means a condition of incapacity of a Participant which renders that
person unable to engage in the performance of his or her duties by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.  Notwithstanding the above, the term
Disability in connection with Incentive Stock Options shall have the same
meaning as that given to the term “permanent and total disability” in Section
22(e)(3) of the Code.
 
Effective Date means the date on which the Plan is approved by the stockholders
of the Company.
 
Exchange Act means the Securities Exchange Act of 1934, as amended.
 
Exercise Period means the period during which an Option or Stock Appreciation
Right may be exercised.
 
Exercise Price means the price per Share at which Shares subject to an Option
may be purchased upon exercise of the Option and on the basis of which the
Shares due upon exercise of a Stock Appreciation Right is computed.
 
Fair Market Value means, with respect to a Share on a specified date:
(e)           If the Shares are listed on any established stock exchange, the
closing sale price for such stock (or the closing bid, if no sales were
reported) as reported by the exchange on the applicable date, or if the
applicable date is not a trading day, on the last trading day immediately
preceding the applicable date;
 
(f)           If the Shares are not traded on a national securities exchange but
are traded on the over-the-counter market, the closing sale price for such stock
(or the closing bid, if no sales were reported) on the applicable date, or if
the applicable date is not a trading day, on the last trading day immediately
preceding the applicable date; if sale prices are not regularly reported for the
Shares and if bid and asked prices for the Shares are regularly reported, the
mean between the bid and the asked price for the Shares at the close of trading
in the over-the-counter market on the applicable date, or if the applicable date
is not a trading day, on the last trading day immediately preceding the
applicable date; and
 
(g)           In the absence of such markets for the Shares, the Fair Market
Value shall be determined in good faith by the Committee.
 
Family Member means with respect to any Participant:
(h)           the lineal ascendants and lineal descendants of such Participant
or his spouse, or any one or more of them, or
 
(i)           an entity wholly owned by, including, but not limited to, a trust
the exclusive beneficiaries of which are, one or more of the lineal ascendants
or lineal descendants of such Participant or his spouse, or wholly owned jointly
by one or more of them and the Participant.
 

--------------------------------------------------------------------------------


 
Incentive Stock Option means a right to purchase Shares that is granted to an
employee of the Company or any Affiliate that is designated by the Committee to
be an Incentive Stock Option and that is intended to satisfy the requirements of
Section 422 of the Code.
 
Non-Qualified Stock Option means a right to purchase Shares that is not intended
to qualify as an Incentive Stock Option or does not satisfy the requirements of
Section 422 of the Code.
 
Option means either an Incentive Stock Option or a Non-Qualified Stock Option.
 
Option Holder means, at any relevant time with respect to an Option, the person
having the right to exercise the Option.
 
Participant means any director, advisory director, officer or employee of the
Company or any Affiliate who is selected by the Committee to receive an Award.
 
Permitted Transferee means, with respect to any Participant, a Family Member of
the Participant to whom an Award has been transferred as permitted hereunder.
 
Person means an individual, a corporation, a partnership, a limited liability
company, an association, a joint-stock company, a trust, an estate, an
unincorporated organization and any other business organization or institution.
 
Plan means this MutualFirst Financial, Inc. 2008 Stock Option and Incentive
Plan, as amended from time to time.
 
Qualified Domestic Relations Order means a domestic relations order that
satisfies the requirements of Section 414(q) of the Code.
 
Service means, unless the Committee provides otherwise in an Award Agreement,
service in any capacity as a director, advisory director, officer or employee of
the Company or any Affiliate.
 
Share means a share of common stock, par value $.01 per share, of the Company.
 
Stock Appreciation Right means the right to receive a payment in Shares measured
by the increase in the Fair Market Value of a Share over the Exercise Price of
that Stock Appreciation Right.
 
Stock Appreciation Right Holder means, at any relevant time with respect to a
Stock Appreciation Right, the person having the right to exercise the Stock
Appreciation Right.
 
Termination for Cause means termination upon an intentional failure to perform
stated duties, a breach of a fiduciary duty involving personal dishonesty which
results in material loss to the Company or one of its Affiliates or a willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or a final cease-and-desist order which results in material
loss to the Company or one of its Affiliates.  Notwithstanding the above, if a
Participant is subject to a different definition of termination for cause in an
employment or severance or similar agreement with the Company or any Affiliate,
such other definition shall control.
 
Vesting Date means the date or dates on which an Option or Stock Appreciation
Right is eligible to be exercised.
 

--------------------------------------------------------------------------------


 
ARTICLE III
AVAILABLE SHARES
 
Section 3.1          Shares Available Under the Plan.
 
Subject to adjustment under Section 8.3, the maximum aggregate number of Shares
representing Awards is 352,741.  Shares representing tandem Stock Appreciation
Rights shall for such purpose only be counted as either Shares representing
Options outstanding or Stock Appreciation Rights outstanding, but not as both.


Section 3.2          Maximum Awards.
 
Subject to adjustment under Section 8.3, the maximum aggregate number of Shares
that may be issued pursuant to awards that are Incentive Stock Options is
352,741.  During any calendar year, subject to adjustment under Section 8.3, no
participant may be granted Options or Stock Appreciation Rights covering an
aggregate of more than 88,185 Shares.


Section 3.3          Lapsed Awards.
 
If any Award granted under the Plan terminates, expires, or lapses for any
reason, any Shares subject to such Award again shall be available for the grant
of an Award under the Plan.  Shares used to pay the Exercise Price of an Option
and Shares used to satisfy tax withholding obligations shall not be available
for future Awards under the Plan.
 
ARTICLE IV
ADMINISTRATION
 
Section 4.1          Committee.
 
(a)           The Plan shall be administered by a Committee appointed by the
Board for that purpose and consisting of not less than two (2) members of the
Board.  Each member of the Committee shall be an "Outside Director" within the
meaning of Section 162(m) of the Code or a successor rule or regulation, a
"Non-Employee Director" within the meaning of Rule 16b-3(b)(3)(i) under the
Exchange Act or a successor rule or regulation and an "Independent Director"
under the corporate governance rules and regulations imposing independence
standards on committees performing similar functions promulgated by any national
securities exchange or quotation system on which Shares are listed.
 
(b)           The act of a majority of the members present at a meeting duly
called and held shall be the act of the Committee.  Any decision or
determination reduced to writing and signed by all members shall be as fully
effective as if made by unanimous vote at a meeting duly called and held.
 
(c)           The Committee's decisions and determinations under the Plan need
not be uniform and may be made selectively among Participants, whether or not
such Participants are similarly situated.
 

--------------------------------------------------------------------------------




Section 4.2          Committee Powers.
 
Subject to the terms and conditions of the Plan and such limitations as may be
imposed by the Board, the Committee shall be responsible for the overall
management and administration of the Plan and shall have such authority as shall
be necessary or appropriate in order to carry out its responsibilities,
including, without limitation, the authority:


(a)           to interpret and construe the Plan, to determine all questions
that may arise under the Plan as to eligibility for participation in the Plan,
to determine the number of Shares subject to Awards to be granted, and to
establish the terms and conditions of Awards;
 
(b)           with the consent of the Participant, to the extent deemed
necessary by the Committee, amend or modify the terms of any outstanding Award
or accelerate or defer the Vesting Date thereof;
 
(c)           to adopt rules and regulations and to prescribe forms for the
operation and administration of the Plan; and
 
(d)           to take any other action not inconsistent with the provisions of
the Plan that it may deem necessary or appropriate.
 
All decisions, determinations and other actions of the Committee made or taken
in accordance with the terms of the Plan shall be final and conclusive and
binding upon all parties having an interest therein.


ARTICLE V
STOCK OPTIONS
 
Section 5.1          Grant of Options.
 
(a)           Subject to the limitations of the Plan, the Committee may, in its
discretion, grant to a Participant an Option to purchase Shares.  An Option
shall be designated as either an Incentive Stock Option or a Non-Qualified Stock
Option and, if not designated as either, shall be a Non-Qualified Stock
Option.  Only employees of the Company or its Affiliates may receive Incentive
Stock Options.
 
(b)           Any Option granted shall be evidenced by an Award Agreement which
shall:
(i)           specify the number of Shares covered by the Option;
 
(ii)          specify the Exercise Price;
 
(iii)         specify the Exercise Period;
 
(iv)        specify the Vesting Date; and
 
(v)         contain such other terms and conditions not inconsistent with the
Plan as the Committee may, in its discretion, prescribe.
 

--------------------------------------------------------------------------------


 
Section 5.2          Size of Option.
 
Subject to the restrictions of the Plan, the number of Shares as to which a
Participant may be granted Options shall be determined by the Committee, in its
discretion.
 
Section 5.3          Exercise Price.
 
The price per Share at which an Option may be exercised shall be determined by
the Committee, in its discretion, provided, however, that the Exercise Price
shall not be less than the Fair Market Value of a Share on the date on which the
Option is granted.


Section 5.4          Exercise Period.
 
The Exercise Period during which an Option may be exercised shall commence on
the Vesting Date.  It shall expire on the earliest of:


(a)           the date specified by the Committee in the Award Agreement;
 
(b)           the last day of the three-month period (or, in the case of a
Non-Qualified Stock Option, such longer or shorter period as may be specified by
the Committee in the Award Agreement) commencing on the date of the
Participant's termination of Service, other than on account of death, Disability
or a Termination for Cause;
 
(c)           the last day of the one-year period (or, in the case of a
Non-Qualified Stock Option, such longer or shorter period as may be specified by
the Committee in the Award Agreement) commencing on the date of the
Participant's termination of Service due to death or Disability;
 
(d)           as of the time and on the date of the Participant's termination of
Service due to a Termination for Cause; or
 
(e)           the last day of the ten-year period commencing on the date on
which the Option was granted.
 
An Option that remains unexercised at the close of business on the last day of
the Exercise Period shall be canceled without consideration at the close of
business on that date.


Section 5.5          Vesting Date.
 
(a)           The Vesting Date for each Option Award shall be determined by the
Committee and specified in the Award Agreement.
 
(b)           Unless otherwise determined by the Committee and specified in the
Award Agreement:
 
(i)           if the Participant of an Option Award terminates Service prior to
the Vesting Date for any reason other than death or Disability, any unvested
Option shall be forfeited without consideration;
 

--------------------------------------------------------------------------------


 
(ii)          if the Participant of an Option Award terminates Service prior to
the Vesting Date on account of death or Disability, the Vesting Date shall be
accelerated to the date of the Participant's termination of Service; and
 
(iii)         if a Change in Control occurs prior to the Vesting Date of an
Option Award that is outstanding on the date of the Change in Control, the
Vesting Date shall be accelerated to the earliest date of the Change in Control.
 
Section 5.6          Additional Restrictions on Incentive Stock Options.
 
An Option designated by the Committee to be an Incentive Stock Option shall be
subject to the following provisions:


(a)           Notwithstanding any other provision of this Plan to the contrary,
no Participant may receive an Incentive Stock Option under the Plan if such
Participant, at the time the award is granted, owns (after application of the
rules contained in Section 424(d) of the Code) stock possessing more than ten
(10) percent of the total combined voting power of all classes of stock of the
Company or its Affiliates, unless (i) the option price for such Incentive Stock
Option is at least 110 percent of the Fair Market Value of the Shares subject to
such Incentive Stock Option on the date of grant and (ii) such Option is not
exercisable after the date five (5) years from the date such Incentive Stock
Option is granted.
 
(b)           Each Participant who receives Shares upon exercise of an Option
that is an Incentive Stock Option shall give the Company prompt notice of any
sale of Shares prior to a date which is two years from the date the Option was
granted or one year from the date the Option was exercised.  Such sale shall
disqualify the Option as an Incentive Stock Option.
 
(c)           The aggregate Fair Market Value (determined with respect to each
Incentive Stock Option at the time such Incentive Stock Option is granted) of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year (under this Plan or any
other plan of the Company or an Affiliate) shall not exceed $100,000.
 
(d)           Any Option under this Plan which is designated by the Committee as
an Incentive Stock Option but fails, for any reason, to meet the foregoing
requirements shall be treated as a Non-Qualified Stock Option.
 
Section 5.7          Method of Exercise.
 
(a)           Subject to the limitations of the Plan and the Award Agreement, an
Option Holder may, at any time on or after the Vesting Date and during the
Exercise Period, exercise his or her right to purchase all or any part of the
Shares to which the Option relates.  An Option Holder shall exercise an Option
to purchase Shares by:
 


(i)           giving written notice to the Committee, in such form and manner as
the Committee may prescribe, of his or her intent to exercise the Option;
 

--------------------------------------------------------------------------------


 
(ii)         delivering to the Committee full payment for the Shares as to which
the Option is to be exercised; and
 
(iii)        satisfying such other conditions as may be prescribed in the Award
Agreement.
 
(b)           The Exercise Price of Shares to be purchased upon exercise of any
Option shall be paid in full:
(iv)         in cash (by certified or bank check or such other instrument as the
Company may accept); or
 
(v)         if and to the extent permitted by the Committee, in the form of
Shares already owned by the Option Holder having an aggregate Fair Market Value
on the date the Option is exercised equal to the aggregate Exercise Price to be
paid; or
 
(vi)        by a combination thereof.
 
Payment for any Shares to be purchased upon exercise of an Option may also be
made by delivering a properly executed exercise notice to the Company, together
with a copy of irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds to pay the purchase price and
applicable tax withholding amounts (if any), in which event the Shares acquired
shall be delivered to the broker promptly following receipt of payment.
 
(c)           When the requirements of this Section have been satisfied, the
Committee shall take such action as is necessary to cause the issuance of a
stock certificate or the issuance of Shares in uncertificated form to the Option
Holder. The Person exercising the Option shall have no right to vote or to
receive dividends, nor have any other rights with respect to the Shares, prior
to the date the Shares are transferred to such Person on the stock transfer
records of the Company, and no adjustments shall be made for any dividends or
other rights for which the record date is prior to the date as of which the
transfer is effected.


Section 5.8          Limitations on Options.
 
(a)           An Option by its terms shall not be transferable by the Option
Holder other than by will or the laws of descent and distribution, or pursuant
to the terms of a Qualified Domestic Relations Order, and shall be exercisable,
during the life of the Option Holder, only by the Option Holder or an alternate
payee designated pursuant to such a Qualified Domestic Relations Order;
provided, however, that a Participant may, at any time at or after the grant of
a Non-Qualified Stock Option under the Plan, apply to the Committee for approval
to transfer all or any portion of such Non-Qualified Stock Option which is then
unexercised to such Participant's Family Member. The Committee may approve or
withhold approval of such transfer in its sole and absolute discretion. If such
transfer is approved, it shall be effected by written notice to the Company
given in such form and manner as the Committee may prescribe and actually
received by the Company prior to the death of the person giving it. Thereafter,
the transferee shall have, with respect to such Non-Qualified Stock Option, all
of the rights, privileges and obligations which would attach thereunder to the
Participant. If a privilege of the Option depends on the life, Service or other
status of the Participant, such privilege of the Option for the transferee shall
continue to depend upon the life, Service or other status of the Participant.
The Committee shall have full and exclusive authority to interpret and apply the
provisions of the Plan to transferees to the extent not specifically addressed
herein.
 

--------------------------------------------------------------------------------


 
(b)           The Company's obligation to deliver Shares with respect to an
Option shall, if the Committee so requests, be conditioned upon the receipt of a
representation as to the investment intention of the Option Holder to whom such
Shares are to be delivered, in such form as the Committee shall determine to be
necessary or advisable to comply with the provisions of applicable federal,
state or local law. It may be provided that any such representation shall become
inoperative upon a registration of the Shares or upon the occurrence of any
other event eliminating the necessity of such representation. The Company shall
not be required to deliver any Shares under the Plan prior to:


(i)           the admission of such Shares to listing on any stock exchange or
trading on any automated quotation system on which Shares may then be listed or
traded; or
 
(ii)           the completion of such registration or other qualification under
any state or federal law, rule or regulation as the Committee shall determine to
be necessary or advisable.
 
The Committee may impose such other restrictions on any Shares acquired pursuant
to the exercise of an Option as it may deem advisable, including, without
limitation, requiring the Option Holder to hold the Shares acquired upon
exercise for a specified period of time and/or until the satisfaction of one or
more specified conditions.
 
(c)           An Option Holder may designate a Beneficiary to receive any
Options that may be exercised after his death. Such designation and any change
or revocation of such designation shall be made in writing in the form and
manner prescribed by the Committee. In the event that the designated Beneficiary
dies prior to the Option Holder, or in the event that no Beneficiary has been
designated, any Options that may be exercised following the Option Holder's
death shall be transferred to the Option Holder's estate. If the Option Holder
and his or her Beneficiary shall die in circumstances that cause the Committee,
in its discretion, to be uncertain which shall have been the first to die, the
Option Holder shall be deemed to have survived the Beneficiary.
 
Section 5.9          Prohibition Against Option Repricing.
 
Except as provided in Section 8.3, neither the Committee nor the Board shall
have the right or authority following the grant of an Option pursuant to the
Plan to amend or modify the Exercise Price of any such Option, or to cancel the
Option at a time when the Exercise Price is less than the Fair Market Value of
the Shares, in exchange for another Option or Award.


ARTICLE VI
STOCK APPRECIATION RIGHTS
 
Section 6.1          Grant of Stock Appreciation Rights.
 
(a)           Subject to the limitations of the Plan, the Committee may, in its
discretion, grant to a Participant a Stock Appreciation Right.  A Stock
Appreciation Right shall be designated as either a tandem Stock Appreciation
Right or a stand-alone Stock Appreciation Right and, if not so designated, shall
be deemed to be a stand-alone Stock Appreciation Right.  A tandem Stock
Appreciation Right may only be granted at the same time as the Option to which
it relates.  The exercise of a tandem Stock Appreciation Right shall cancel the
related Option for a like number of Shares and the exercise of a related Option
shall cancel a tandem Stock Appreciation Right for a like number of Shares.
 
(b)           Any Stock Appreciation Right granted shall be evidenced by an
Award Agreement which shall:
 

--------------------------------------------------------------------------------


 
(i)          specify the number of Shares covered by the Stock Appreciation
Right;
 
(ii)         specify the Exercise Price;
 
(iii)        specify the Exercise Period;
 
(iv)        specify the Vesting Date;
 
(v)         specify that the Stock Appreciation Right shall be settled in
Shares; and
 
(vi)        contain such other terms and conditions not inconsistent with the
Plan as the Committee may, in its discretion, prescribe.
 
Section 6.2          Size of Stock Appreciation Right.
 
Subject to the restrictions of the Plan, the number of Shares as to which a
Participant may be granted Stock Appreciation Rights shall be determined by the
Committee, in its discretion.
 
Section 6.3          Exercise Price.
 
The price per Share at which a Stock Appreciation Right may be exercised shall
be determined by the Committee, in its discretion, provided, however, that the
Exercise Price shall not be less than the Fair Market Value of a Share on the
date on which the Stock Appreciation Right is granted.
 
Section 6.4          Exercise Period.
 
The Exercise Period during which a Stock Appreciation Right may be exercised
shall commence on the Vesting Date.  It shall expire on the earliest of:


(a)           the date specified by the Committee in the Award Agreement;
 
(b)           the last day of the three-month period (or, in the case of a Stock
Appreciation Right that is not granted in tandem with an Incentive Stock Option,
such longer or shorter period as may be specified by the Committee in the Award
Agreement) commencing on the date of the Participant's termination of Service,
other than on account of death, Disability or a Termination for Cause;
 
(c)           the last day of the one-year period (or, in the case of a Stock
Appreciation Right that is not granted in tandem with an Incentive Stock Option,
such longer or shorter period as may be specified by the Committee in the Award
Agreement) commencing on the date of the Participant's termination of Service
due to death or Disability;
 
(d)           as of the time and on the date of the Participant's termination of
Service due to a Termination for Cause; or
 
(e)           the last day of the ten-year period commencing on the date on
which the Stock Appreciation Right was granted.
 
 

--------------------------------------------------------------------------------


 
A Stock Appreciation Right that remains unexercised at the close of business on
the last day of the Exercise Period shall be canceled without consideration at
the close of business on that date.
 
Section 6.5          Vesting Date.
 
(a)           The Vesting Date for each Stock Appreciation Right Award shall be
determined by the Committee and specified in the Award Agreement.
 
(b)           Unless otherwise determined by the Committee and specified in the
Award Agreement:
 
 (i)           if the Participant of a Stock Appreciation Right Award terminates
Service prior to the Vesting Date for any reason other than death or Disability,
any unvested Award shall be forfeited without consideration;
 
 (ii)          if the Participant of a Stock Appreciation Right Award terminates
Service prior to the Vesting Date on account of death or Disability, the Vesting
Date shall be accelerated to the date of the Participant's termination of
Service; and
 
 (iii)         if a Change in Control occurs prior to the Vesting Date of a
Stock Appreciation Right Award that is outstanding on the date of the Change in
Control, the Vesting Date shall be accelerated to the earliest date of the
Change in Control.
 
Section 6.6          Method of Exercise.
 
(a)           Subject to the limitations of the Plan and the Award Agreement, a
Participant may, at any time on or after the Vesting Date and during the
Exercise Period, exercise his or her Stock Appreciation Right as to all or any
part of the Shares to which the Stock Appreciation Right relates.  A Stock
Appreciation Right Holder shall exercise a Stock Appreciation Right by:


 (i)           giving written notice to the Committee, in such form and manner
as the Committee may prescribe, of his or her intent to exercise the Stock
Appreciation Right; and
 
 (ii)          satisfying such other conditions as may be prescribed in the
Award Agreement.
 
(b)           When the requirements of this Section have been satisfied, the
Committee shall take such action as is necessary to cause the remittance to the
Stock Appreciation Right Holder (or, in the event of his or her death, his or
her Beneficiary) of a number of Shares with an aggregate Fair Market Value equal
to the excess (if any) of (i) the Fair Market Value of a Share on the date of
exercise over (ii) the Exercise Price per Share, times the number of Stock
Appreciation Rights exercised.  Such shares may in certificated or
uncertificated form.  The Person exercising the Stock Appreciation Right shall
have no right to vote or to receive dividends, nor have any other rights with
respect to the Shares, prior to the date the Shares are transferred to such
Person on the stock transfer records of the Company, and no adjustments shall be
made for any dividends or other rights for which the record date is prior to the
date as of which the transfer is effected.
 

--------------------------------------------------------------------------------


 
Section 6.7          Limitations on Stock Appreciation Rights.
 
(a)           A Stock Appreciation Right by its terms shall not be transferable
by the Stock Appreciation Right Holder other than by will or the laws of descent
and distribution, or pursuant to the terms of a Qualified Domestic Relations
Order, and shall be exercisable, during the life of the Stock Appreciation Right
Holder, only by the Stock Appreciation Right Holder or an alternate payee
designated pursuant to such a Qualified Domestic Relations Order; provided,
however, that a Participant may, at any time at or after the grant of a Stock
Appreciation Right under the Plan, apply to the Committee for approval to
transfer all or any portion of such Stock Appreciation Right which is then
unexercised to such Participant's Family Member. The Committee may approve or
withhold approval of such transfer in its sole and absolute discretion. If such
transfer is approved, it shall be effected by written notice to the Company
given in such form and manner as the Committee may prescribe and actually
received by the Company prior to the death of the person giving it. Thereafter,
the transferee shall have, with respect to such Stock Appreciation Right, all of
the rights, privileges and obligations which would attach thereunder to the
Participant. If a privilege of the Stock Appreciation Right depends on the life,
Service or other status of the Participant, such privilege of the Stock
Appreciation Right for the transferee shall continue to depend upon the life,
Service or other status of the Participant. The Committee shall have full and
exclusive authority to interpret and apply the provisions of the Plan to
transferees to the extent not specifically addressed herein.
 
(b)           The Company's obligation to deliver Shares with respect to a Stock
Appreciation Right shall, if the Committee so requests, be conditioned upon the
receipt of a representation as to the investment intention of the Stock
Appreciation Right Holder to whom such Shares are to be delivered, in such form
as the Committee shall determine to be necessary or advisable to comply with the
provisions of applicable federal, state or local law. It may be provided that
any such representation shall become inoperative upon a registration of the
Shares or upon the occurrence of any other event eliminating the necessity of
such representation. The Company shall not be required to deliver any Shares
under the Plan prior to:
(i)           the admission of such Shares to listing on any stock exchange or
trading on any automated quotation system on which Shares may then be listed or
traded; or
 
(ii)         the completion of such registration or other qualification under
any state or federal law, rule or regulation as the Committee shall determine to
be necessary or advisable.
 
The Committee may impose such other restrictions on any Shares acquired pursuant
to the exercise of a Stock Appreciation Right as it may deem advisable,
including, without limitation, requiring the Stock Appreciation Right Holder to
hold the Shares acquired upon exercise for a specified period of time and/or
until the satisfaction of one or more specified conditions.
 
(c)           A Stock Appreciation Right Holder may designate a Beneficiary to
receive any Stock Appreciation Right that may be exercised after his death. Such
designation and any change or revocation of such designation shall be made in
writing in the form and manner prescribed by the Committee. In the event that
the designated Beneficiary dies prior to the Stock Appreciation Right Holder, or
in the event that no Beneficiary has been designated, any Stock Appreciation
Rights that may be exercised following the Stock Appreciation Right Holder's
death shall be transferred to the Stock Appreciation Right Holder's estate. If
the Stock Appreciation Right Holder and his or her Beneficiary shall die in
circumstances that cause the Committee, in its discretion, to be uncertain which
shall have been the first to die, the Stock Appreciation Right Holder shall be
deemed to have survived the Beneficiary.



--------------------------------------------------------------------------------


 
Section 6.8          Prohibition Against Stock Appreciation Right Repricing.
 
Except as provided in Section 8.3, neither the Committee nor the Board shall
have the right or authority following the grant of a Stock Appreciation Right
pursuant to the Plan to amend or modify the Exercise Price of any such Stock
Appreciation Right or to cancel the Stock Appreciation Right at a time when the
Exercise Price is less than the Fair Market Value of the Shares, in exchange for
another Stock Appreciation Right or Award.
 
ARTICLE VII
SPECIAL TAX PROVISION
 
Section 7.1          Tax Withholding Rights.
 
Where any Person is entitled to receive Shares, the Company shall have the right
to require such Person to pay to the Company the amount of any tax which the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the minimum amount required to be withheld.
 
ARTICLE VIII
AMENDMENT AND TERMINATION
 
Section 8.1          Termination
 
The Board may suspend or terminate the Plan in whole or in part at any time
prior to the tenth anniversary of the Effective Date by giving written notice of
such suspension or termination to the Committee.  Unless sooner terminated, the
Plan shall terminate automatically on the tenth anniversary of the Effective
Date.  In the event of any suspension or termination of the Plan, all Awards
previously granted under the Plan that are outstanding on the date of such
suspension or termination of the Plan shall remain outstanding and exercisable
for the period and on the terms and conditions set forth in the Award Agreements
evidencing such Awards.
 
Section 8.2          Amendment.
 
The Board may amend or revise the Plan in whole or in part at any time;
provided, however, that, to the extent required to comply with the Code or the
corporate governance standards imposed under the listing or trading requirements
imposed by any national securities exchange or automated quotation system on
which the Company lists or seeks to list or trade Shares, no such amendment or
revision shall be effective if it amends a material term of the Plan unless
approved by the holders of a majority of the votes cast on a proposal to approve
such amendment or revision.
 
Section 8.3          Adjustments for Changes in Capitalization.
 
In the event any recapitalization, forward or reverse split, reorganization,
merger, consolidation, spin-off, combination, exchange of Shares or other
securities, stock dividend or other special and nonrecurring dividend or
distribution (whether in the form of cash, securities or other property),
liquidation, dissolution, or other similar corporate transaction or event,
affects the Shares, then the Committee shall, in such manner as it may deem
equitable in order to prevent dilution or enlargement of rights, adjust any or
all of:



--------------------------------------------------------------------------------


 
(i)           the number and kind of securities deemed to be available under
Article III for grants of Awards;
 
(ii)           the number and kind of securities that may be delivered or
deliverable in respect of outstanding Awards; and
 
(iii)           the Exercise Prices of outstanding Awards.
 
In addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including, without
limitation, cancellation of Awards in exchange for the in-the-money value, if
any, of the vested portion thereof, or substitution of Awards using stock of a
successor or other entity) in recognition of unusual or nonrecurring events
(including, without limitation, events described in the preceding sentence)
affecting the Company or any Affiliate or the financial statements of the
Company or any Affiliate, or in response to changes in applicable laws,
regulations, or accounting principles.
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.1          Status as an Employee Benefit Plan.
 
This Plan is not intended to satisfy the requirements for qualification under
Section 401(a) of the Code or to satisfy the definitional requirements for an
"employee benefit plan" under Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended. It is intended to be a non-qualified incentive
compensation program that is exempt from the regulatory requirements of the
Employee Retirement Income Security Act of 1974, as amended. The Plan shall be
construed and administered so as to effectuate this intent.
 
Section 9.2          No Right to Continued Service
 
Neither the establishment of the Plan nor any provisions of the Plan nor any
action of the Board or Committee with respect to the Plan shall be held or
construed to confer upon any Participant any right to a continuation of his or
her position as a director, advisory director or employee of the Company.  The
Company reserves the right to remove any participating member of the Board or
dismiss any Participant or otherwise deal with any Participant to the same
extent as though the Plan had not been adopted.
 
Section 9.3          Construction of Language.
 
Whenever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and words
importing the masculine gender may be read as referring equally to the feminine
or the neuter. Any reference to an Article or Section number shall refer to an
Article or Section of this Plan unless otherwise indicated.



--------------------------------------------------------------------------------


 
Section 9.4          Governing Law.
 
The Plan shall be construed, administered and enforced according to the laws of
the State of Indiana without giving effect to the conflict of laws principles
thereof, except to the extent that such laws are preempted by federal law. The
federal and state courts located in the County or contiguous counties in which
the Company's headquarters are located shall have exclusive jurisdiction over
any claim, action, complaint or lawsuit brought under the terms of the Plan. By
accepting any Award granted under this Plan, the Participant, and any other
person claiming any rights under the Plan, agrees to submit himself, and any
such legal action as he shall bring under the Plan, to the sole jurisdiction of
such courts for the adjudication and resolution of any such disputes.
 
Section 9.5          Headings.
 
The headings of Articles and Sections are included solely for convenience of
reference.  If there is any conflict between such headings and the text of the
Plan, the text shall control.
 
Section 9.6          Non-Alienation of Benefits.
 
The right to receive a benefit under the Plan shall not be subject in any manner
to anticipation, alienation or assignment, nor shall such right be liable for or
subject to debts, contracts, liabilities, engagements or torts.


Section 9.7          Notices.
 
Any communication required or permitted to be given under the Plan, including
any notice, direction, designation, comment, instruction, objection or waiver,
shall be in writing and shall be deemed to have been given at such time as it is
delivered personally or three (3) days after mailing if mailed, postage prepaid,
by registered or certified mail, return receipt requested, addressed to such
party at the address listed below, or at such other address as one such party
may by written notice specify to the other party:
 
(a)           If to the Committee:
 
MutualFirst Financial, Inc.
110 E. Charles Street
Muncie, Indiana  47305-2400
Attention:  Corporate Secretary
 
(b)           If to a Participant, to such person's address as shown in the
Company's records.
 
Section 9.8          Approval of Stockholders.
 
The Plan shall be subject to approval by the Company's stockholders within
twelve (12) months before or after the date the Board adopts the Plan.
 

--------------------------------------------------------------------------------


 